Title: To Benjamin Franklin from Samuel Huntington, 20 December 1780
From: Huntington, Samuel
To: Franklin, Benjamin


Sir,
Philada December 20. 1780
I have the Honor to inform you that the Honorable Francis Dana Esquire is appointed to repair to the Court of Petersburgh in the Character of Minister from these United States.
He will communicate to you his Powers and Instructions, and avail himself of your Information & Advice on the Subject of his Mission.

And provided he shall proceed to that Court you are to supply him with fifteen hundred Pounds Sterling as his Salary for one Year, agreable to the Resolve of Congress herewith enclosed.
I have the Honor to be &c &c &c &c.
S. H.
To The Honorable Benjamin Franklin Esquire
